Detailed Action
The following Final rejection is in response to the correspondence dated 22 January 2021.  Applicant cancelled claims 4, 8, and 16 and added no claims.  Claims 1, 2 5, 7, 10, 15, 17, and 20 were amended. Claims 1-3, 5-7, 9-15 and 17-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
4.	The 35 USC § 101 rejection of the claims is not withdrawn in light of Applicants' amendments.  Applicant argues, “In the Office Action, the Office oversimplifies claim 1 into “determining and rating a customer's emotions and behaviors in order to customize their in-store customer service experience.” Office Action at 4. The Office therefore fails to account for broad swaths of claim 1 and superficially applies the “directed to” test to a generalization of claim 1 without considering the meaning of the individual elements or their relation to claim 1 as a whole.” (Remarks 10).  Applicant’s argument has been considered but is not persuasive.  In contrast to the Applicant’s assertion, the amendment directed to using a trained machine learning algorithm does not integrate the exception into a practical application.  In contrast to the Applicant’s assertions that the use presents an improvement over prior systems, the recitation generally links the exception to the machine learning field at a high level of generality.

5.	Regarding the 35 USC § 103(a) rejections of claims, Applicant’s remarks have been considered.  Specifically, Applicant argues that Sharma fails to disclose the varying element of the claim. (Remarks 15).  In response, this reference is no longer applied in view in light of the amendments to the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1, 10 and 20 are directed to a method, system, method, respectively under §101, each following a similar underlying series of steps.  
Under Step 2A, Prong One, the claim recites a certain methods of organizing human activity because the claim recites determining and rating a customer’s emotions and behaviors in order to customize their in-store customer service experience.  This is a method of facilitating sales interactions between people, namely a seller and shopper, by helping a retailer optimize a selling opportunity by determining the optimal point in time to engage the shopper. Historically sales clerks and waiters have been paid to monitor and anticipate the needs of a shopper based on their facial expressions and body language.  Further, the limitations of separating the video into a plurality of video frames, and matching the video frames to frames of facial expression stored in a database are considered mental processes because they can be performed manually. The claim encompasses a user viewing a video, and pausing to observe facial expressions and then noting a correlation to a specific facial expression the bank of saved expressions.  The user would then simply note a ratings or scores after this process.  

Under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amount to significantly more than the judicial exception, for the reasons provided above.  In sum these additional elements merely automate a once-manual activity.   The mobile device is a customer’s commercially available mobile device running a software application.  The additional elements only perform data transmission activities, which have been recognized as insignificant activity. (MPEP 2106.05(g). 
The dependent claims are rejected for similar reasons because they describe substantially similar judicial exceptions as they are a corresponding method and system.  Further, the 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al. (US 2015/0371303) in view of Rider et al. (US 9,836,756) and Schubert (US 2013/0124257).
Concerning claim 1, Suri discloses a computer-implemented method of providing a customized user experience, the method comprising:
receiving, from a graphical user interface displayed on a mobile device, a user input indicative of a preferred level of interaction by the user (Suri, [88], upon arrival, user can use the mobile app to indicate level of interaction, i.e., they are only browsing and does not wish for personalized services during the visit; also [89]);
requesting a history of a plurality of transactions associated with the user from a database, the history comprising an amount of interaction the user received before making the previous purchases (Suri, [118-19], upon detecting device, either automatically retrieve or store makes request for access to user preferences, where the preference builder at [46], collects users’ preferences through a combination of analytical data to include transaction history to include notes from the clerks interacting with shopper; ¶65, shopper’s express request for assistance or to be left alone);
Suri does not disclose, however, Rider discloses 
determining an emotion of the user, wherein determining the emotion of the user comprises:
recording, by a sensor, a video of the user (Rider, col. 2, lines 50-53, capturing video by camera systems);
separating the video into a plurality of video frames (Rider, col. 2, lines 55-58, i.e., analyzing one or more images from the video); and

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Suri to have included the emotion identifying features as taught by Rider because those in the art would have recognized applying the known technique of automating the process of determining the mood of the customer would have yielded an improvement and was predictable. For example, applying the known technique of automatically identifying an emotion would improve the system of Suri, which endeavors to provide personalized shopping interaction experiences by enabling the system to contemporaneously personalize a customer’s shopping experience by their emotion as opposed to only their profile containing previously input information. 
aggregating the user preferred level of interaction and the determined emotion of the user to determine a first preference score representing a desired level of interaction of the user, the first preference score being determined based on an average of scores associated with the user preferred level of interaction (Rider, col. 3, line 56—col. 4, line 25, 62, the user tracking system 106 allows a retailer to track feedback of patrons in order to profile their responses to include their personal history analysis and other behaviors; the system may be used to understand the user’s shopping behavior and context, identify individual user’s behavior and paths, and capture emotional responses to provide actionable feedback to retailers.  Note Rider discloses aggregating the data, but does not describe the intended use—to determine a score);

Suri does not disclose, however Rider and Schubert discloses displaying the second preference score (Rider, col. 4, lines 12-24, a merchant uses output of emotional analysis used to manage shopper experience etc.; Schubert, Fig. 16). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have associated scores with customer behavior data, to have averaging scores over time, and to vary the scores based on certain factors determined to drive a positive or negative response; and to have displayed the preference score as needed in the system of Suri in view of Rider for the benefit of using a scoring function to drive objective decision-making on customer service and engagements.  Further, the factors impacting a score would vary depending on the business objective.  
Concerning claim 3, Suri in view of Rider and Schubert discloses the computer-implemented method of claim 1. Suri does not however Rider discloses the method further comprising wherein comprises: recording, by a microphone, a voice of the user (Rider, col. 2, line 50-col. 3, line 6, i.e., recording via microphone, audio of user; 4:30, i.e., utterances); 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary a preference score based on observed behavior in the form of audio in addition to video.  One of ordinary skill in the art would have been motivated to do so for the benefit of responding to a variety of cues from the customer to improve a customer’s experience. 
Concerning claim 5, Suri in view of Rider and Sharma discloses the computer-implemented method of claim 1, wherein the history further comprises at least one of: time spent before making the transactions (Suri, [150], i.e., in one example, system calculates the amount of time the phone, i.e., user, was in the restaurant); or degrees of assistance received before making the transactions (Suri, [65], [0065] users can most preferably select on-the-fly preferences like "Do Not Disturb" if they are merely browsing or "I Need Help" if they need immediate assistance from a sales associate (e.g. to locate a product). If the SP User requests assistance, they have the option of connecting with a store associate (who may be remote or on-location) through a chat session or an in-person interaction).
Concerning claim 7, Suri in view of Rider and Sharma computer-implemented method of claim 1, wherein each of the mobile device and the remote device comprises at least one of a smartphone, a tablet, a wearable device, or a virtual reality headset (Suri, [121, i.e., smartphone, used with [115] mobile app, and [126], i.e., mobile device such as tablet or smartphone).
Concerning claim 9, Suri in view of Rider and Sharma discloses a computer-implemented method of claim 1, wherein the preference score comprises an indication of a degree of customer service assistance to be offered to the user (Suri, [65] and [88], disclosing that for each visit, user can indicate that they do/do not want to be assisted and [46], discloses tracking consumer’s past behaviors, also [90], i.e., allowing associates to rate the consumer, and allowing consumer to rate).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Rider and Schubert  as applied to claim 1 above, and further in view of Bartlett et al. (US 2010/0086215).
Concerning claim 2, Suri in view of Rider and Schubert discloses computer-implemented method of claim 1, wherein:
the first sensor comprises an image sensor (Suri, [107], i.e., camera); and monitoring facial expression comprises processing the video frames (Suri, [75], i.e., facial recognition).
None of the references explicitly disclose however, Bartlett discloses 
by a machine-learning algorithm, comprising a deep learning algorithm trained to match the video frames to a corresponding user emotion (Bartlett, Fig. 1, [28-30], i.e., automatically identifying facial actions from video stream by scoring each frame, and can also be used to classify expressions of basic emotions using e.g., the machine learning algorithms listed).
It would have been obvious to one of ordinary skill in the art at the time of filing to include matching emotions via a machine learning algorithm as taught by Bartlett in the system of Suri, Rider and Sharma. Classifying emotions via machine learning techniques does not change or affect the normal functions of customizing the user experience by monitoring their in-.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Rider and Schubert  as applied to claim 1 above, and further in view of Davis (US 2017/0337602).
Concerning claim 6, Suri in view of Rider and Schubert do not disclose however Davis discloses the computer-implemented method of claim 1, comprises:
comparing the user input, the first preference metric, and the second preference metric to a priority level hierarchy (Davis, [82-83], i.e., comparing a score to a threshold percentage or number of images to determine whether a customer needs assistance).  
determining priority levels associated with the user input, the first preference metric, and the second preference metric (Davis, [21], determining a customer trust level; also [42], low theft risks etc.); and
weighting the user input, the first preference metric, and the second preference metric based on the determined priority levels (Schubert, [49], factors or the score may be weighted).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the method of using analytics such as scoring, weights and threshold comparisons, as taught by Davis, into the system of Suri in view of Rider and Schubert.  At the time of the .

Claims 10-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al. (US 2015/0371303) in view of Bartlett et al. (US 2010/0086215)
 Concerning claims 10 and 20, Suri discloses a system for providing a customized user experience, comprising: a processor; and a memory storing instructions, wherein the instructions cause the processor to: 
recognize, by at least one sensor at a predetermined location, a presence of a user (Suri, [107], i.e., camera); and monitoring facial expression comprises processing the video frames (Suri, [75], i.e., facial recognition);
receive, from a mobile device associated with the user, a user input indicative of a preferred level of interaction by the user (Suri, [88], upon arrival, user can use the mobile app to indicate level of interaction, i.e., they are only browsing and does not wish for personalized services during the visit; also [89]);
requesting a history of a plurality of transactions associated with the user from a database (Suri, [118-19], upon detecting device, either automatically retrieve or store makes request for access to user preferences, where the preference builder at [46], collects users’ preferences through a combination of analytical data to include transaction history);
Suri does not disclose however Bartlett discloses 
determine an emotion of the user, wherein determining the emotion of the user comprises:

matching ones of the video frames to frames of facial expressions stored in a database (Bartlett, [13], classification stage uses machine learning that matches images based on a database of facial action coding system).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Suri to have included the emotion identifying features as taught by Bartlett because those in the art would have recognized applying the known technique of automating the process of determining the mood of the customer would have yielded an improvement and was predictable. For example, Suri discloses allowing associates to rate a customer based on their observations of an in-store customer.  In applying the known technique of automatically identifying an emotion would improve the system of Suri by saving the associate the time required to perform the task, and using a system such as in Bartlett would remove personal judgments and provide a scientifically sound result.
Suri nor Bartlett discloses however Schubert discloses aggregating the user preferred level of interaction and the determined emotion of the user to determine a first preference score representing a desired level of interaction of the user. (Note, Suri discloses integrating shopper’s preferences with their purchase history; additionally, Schubert, e.g., Fig. 2, aggregating numeric indicators of various factors to derive an engagement score).
Neither Suri nor Bartlett discloses however Shubert discloses varying the first preference score based on the history of the plurality of transactions associated with the user to generate a second preference score, the second preference score being higher than the first preference score and indicative of a higher level of desired interaction of the user (Schubert, [32-34], various 
Suri nor Bartlett does not disclose, however Schubert discloses displaying the second preference score (Schubert, Fig. 16). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have associated scores with customer data, and to vary the scores based on certain factors determined to drive a positive or negative response; and to have displayed the preference score as needed in the system of Suri in view of Bartlett for the benefit of using a scoring function to drive objective decision-making on customer service and engagements.  Further, the factors impacting a score would vary depending on the business objective.  
Concerning claim 11, Suri in view of Bartlett and Schubert discloses the system of claim 10, wherein the sensor is a Bluetooth low-energy beacon (Suri, [10], beacon).
Concerning claim 12, Suri in view of Bartlett discloses the system of claim 10, wherein the sensor is an RFID device (Suri, [234], i.e., RFID-enabled card).
Concerning claim 13, Suri in view of Bartlett discloses the system of claim 10, wherein the sensor is a wireless sensor (Suri, [224], i.e., mobile device).
Concerning claim 15, Suri in view of Bartlett discloses the system of claim 10, wherein the emotion is determined by the instructions further cause the processor to:
Suri does not disclose, however Bartlett discloses record recording, by an image sensor, a video of the user; separate separating the video into a plurality of video frames; and process processing the video frames, by a machine-learning algorithm operating on the 
Concerning claim 17, Suri in view of Bartlett discloses the system of claim 16, wherein the transaction history comprises at least one of:
time spent before making the transactions; or degrees of assistance received before making the transactions (Suri, [65] and [88], disclosing that for each visit, user can indicate that they do/do not want to be assisted and [46], discloses tracking consumer’s past behaviors, also [90], i.e., allowing associates to rate the consumer, and allowing consumer to rate).
Concerning claim 19, Suri in view of Bartlett discloses the system of claim 10, wherein generating the preference score is indicative comprises generating a preference score comprising an indication of a degree of customer service assistance to be offered to the user (Suri, [65] and [88], disclosing that for each visit, user can indicate that they do/do not want to be assisted and [46], discloses tracking consumer’s past behaviors, also [90], i.e., allowing associates to rate the consumer, and allowing consumer to rate their experience).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Bartlett and Schubert as applied to claim 10 above, and further in view of Hurewitz (US 2014/0365334).
Concerning claim 14, Suri in view of Bartlett and Schubert discloses the system of claim 10, wherein recognizing the presence of the user further comprises receiving an electromagnetic signal from the mobile device (Hurewitz, [31], the beacon 160 may emit an electromagnetic 
It would have been obvious to one of ordinary skill in the art at the time of filing to have detected customer presence using an EMF signal from a mobile device as taught in Hurewitz. As in Hurewitz, it is within the capabilities of one of ordinary skill in the art to use a beacon in communication with a customer’s mobile device to detect the presence of the device which is associated to the customer to improve Suri in view of Bartlett and Schubert’s invention with the predictable result of adding a method of detecting customer presence as needed in Suri in view of Bartlett.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suri in view of Bartlett and Schubert as applied to claim 10 above, and further in view of Rider et al. (US 9,836,756).
Concerning claim 18, Suri in view of Bartlett and Schubert discloses the system of claim 10, further comprising generating a third preference score based on a voice recorded by a microphone (Rider, col. 2, line 50-col. 3, line 6, i.e., recording via microphone, audio of user; 4:30, i.e., utterances).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary a preference score based on observed behavior in the form of audio in addition to video.  One of ordinary skill in the art would have been motivated to do so for the benefit of responding to a variety of cues from the customer to improve a customer’s experience. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624